                 Case 2:21-cv-01049-RAJ Document 6 Filed 08/10/21 Page 1 of 7




1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10   Methinx Entertainment, LLC et al.,
11                  Plaintiffs,
                                                       Case No. 2:21-cv-01049-RAJ
12          v.
                                                       ORDER DENYING MOTION FOR
13   Entertainment Magpie Ltd. d/b/a                   TEMPORARY RESTRAINING
                                                       ORDER
14   musicMagpie and Zoverstocks,

15                  Defendant.

16
                                      I.   INTRODUCTION
17
            This matter comes before the Court on Plaintiffs’ motion for a temporary
18
     restraining order, order setting hearing on preliminary injunction, order expediting
19
     discovery, and order authorizing Plaintiffs to serve Defendant by alternative means. Dkt.
20
     # 2. Having considered Plaintiffs’ submission, the relevant portions of the record, and
21
     the applicable law, the Court finds that oral argument is unnecessary. For the reasons
22
     below, the motion is DENIED.
23
                                       II. BACKGROUND
24
            Plaintiff Methinx Entertainment LLC (“Methinx”) directed and produced the
25
     motion picture The Lost Medallion: Adventures of Billy Stone, a “story about two teenage
26
     friends who uncover a long-lost medallion that transports them back in time.” Dkt. # 2-4
27
28   ORDER – 1
               Case 2:21-cv-01049-RAJ Document 6 Filed 08/10/21 Page 2 of 7




1    ¶¶ 2-3; see also Dkt. # 1-1. Methinx engaged Plaintiff American Cinema Inspires Inc.
2    (“ACI”) to be the exclusive sales agent for the film in certain territories. Dkt. # 2-4 ¶ 5.
3           On August 5, 2021, Methinx and ACI (together, “Plaintiffs”) sued Defendant
4    Entertainment Magpie Ltd. (“Magpie”) for copyright infringement. Dkt. # 1. Plaintiffs
5    allege that Magpie is selling unlicensed copies of The Lost Medallion on Amazon.com
6    without their permission. Id. ¶¶ 1, 5-6. The same day, Plaintiffs moved for a temporary
7    restraining order (“TRO”). Dkt. # 2. In addition to injunctive relief, Plaintiffs seek an
8    order to show cause hearing, leave to conduct expedited discovery, and authorization to
9    serve Magpie by alternative means. Id. To date, there is no record that Magpie has been
10   served with the complaint or motion.
11                                  III. LEGAL STANDARD
12          Like a preliminary injunction, issuance of a TRO is “an extraordinary remedy
13   never awarded as of right.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015).
14   Under Federal Rule of Civil Procedure 65(b), a party seeking a TRO must make a clear
15   showing (1) of a likelihood of success on the merits, (2) of a likelihood of suffering
16   irreparable harm in the absence of preliminary relief, (3) that the balance of hardship tips
17   in its favor, and (4) that a temporary restraining order in is in the public interest. Winter
18   v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008) (articulating standard
19   for preliminary injunction); Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d
20   832, 839 n.7 (9th Cir. 2001) (noting that preliminary injunction and temporary restraining
21   order standards are “substantially identical”).
22          Rule 65(b)(1) imposes two additional requirements when a party seeks a TRO
23   without notice to the adverse party. Fed. R. Civ. P. 65.
24          The court may issue a temporary restraining order without written or oral
            notice to the adverse party or its attorney only if:
25
26                 (A) specific facts in an affidavit or a verified complaint clearly show
                   that immediate and irreparable injury, loss, or damage will result to
27                 the movant before the adverse party can be heard in opposition; and
28   ORDER – 2
                 Case 2:21-cv-01049-RAJ Document 6 Filed 08/10/21 Page 3 of 7




                    (B) the movant’s attorney certifies in writing any efforts made to
1
                    give notice and the reasons why it should not be required.
2
     Id. Further, under the local rules, “[m]otions for temporary restraining orders without
3
     notice to and an opportunity to be heard by the adverse party are disfavored and will
4
     rarely be granted.” Local Rules W.D. Wash. LCR 65(b)(1).
5
                                        IV. DISCUSSION
6
            A.      TRO
7
            Plaintiffs seek “to temporarily restrain Defendant’s assets and Amazon.com
8
     storefronts.” Dkt. # 2 at 1. Curiously, they do not seek to enjoin Magpie, a defendant,
9
     but instead several third parties. Dkt. # 2-5. They seek to enjoin PayPal, Amazon, and
10
     “any related financial institutions” to “freeze all monies associated” with Magpie. Id.
11
     And they seek an order requiring Amazon to “temporarily disable” Magpie’s “Amazon
12
     storefronts.” Id.
13
            Though they do not expressly say so, Plaintiffs appear to be moving ex parte. See
14
     Dkt. # 2. They have not filed a certificate of service as required by the local rules,
15
     certifying that they have served Magpie with the motion or pleading. Local Rules W.D.
16
     Wash. LCR 65(b)(1). Apparently, they have tried to send the motion and pleading to two
17
     email addresses that, they believe, are associated with Magpie. Dkt. # 2-1 ¶ 4.
18
            Plaintiffs fail to meet their burden under Rule 65(b)(1). First, they have not set
19
     forth “specific facts” “clearly show[ing]” that they will suffer irreparable injury “before
20
     the adverse party can be heard in opposition.” Fed. R. Civ. P. 65. Surely, Plaintiffs
21
     allege that they stand to suffer irreparable harm: deprivation of their exclusive right to
22
     control their intellectual property, the “undermin[ing] [of] the legitimate market in which
23
     consumers can purchase access to their property, and the threat to Plaintiffs’
24
     “relationships and goodwill with authorized licensees.” Dkt. # 2 at 7. Yet the evidence
25
     supporting these allegations is slim.
26
            Plaintiffs offer conclusory declarations of irreparable harm. One declarant, an
27
28   ORDER – 3
               Case 2:21-cv-01049-RAJ Document 6 Filed 08/10/21 Page 4 of 7




1    officer at ACI, testifies that the company “has received complaints from business partners
2    concerning distribution of pirated ACI content on Amazon.” Dkt. # 2-3 ¶ 5. And
3    Plaintiffs’ counsel testifies that, based on his “prior experience dealing with foreign
4    defendants engaged in massive piracy,” he believes that Magpie “will transfer its funds
5    from its payment providers to a foreign account.” Dkt. # 2-2 ¶ 9.
6           These conclusory declarations are insufficient to show irreparable harm. Reno Air
7    Racing Ass’n., Inc. v. McCord, 452 F.3d 1126, 1131-32 (9th Cir. 2006) (“[Plaintiff]’s
8    TRO application and supporting evidence can be described as thin and barebones at
9    best. . . . The only ‘evidence’ offered to support this assertion was a declaration from
10   [Plaintiff]’s counsel that ‘[i]n [his] experience, this is a common occurrence . . . .’ This
11   conclusory statement from counsel hardly qualified as evidence . . . . Were a single
12   conclusory statement by counsel about infringers sufficient to meet the dictates of Rule
13   65, then ex parte orders without notice would be the norm and this practice would
14   essentially gut Rule 65’s notice requirements.”).
15          Conclusory declarations aside, Plaintiffs offer some evidence that their goodwill
16   and reputation may be harmed. Dkt. # 2-4 ¶¶ 11-12. They have provided negative
17   reviews ostensibly left by four Magpie customers, complaining about the low or damaged
18   quality of Magpie’s allegedly infringing goods. Id. Plaintiffs suggest that this will reflect
19   poorly on them. Id. Though this evidence fares better than the declarations, four isolated
20   customer reviews are still minimal to show irreparable harm to Plaintiffs’ reputation.
21   And even if it were sufficient, it would still fail to “clearly show” why that harm would
22   result before Magpie could be heard in opposition. Fed. R. Civ. P. 65.
23          In any event, returning to Rule 65(b)(1)’s second requirement, the Court
24   determines that Plaintiffs’ attorney has not even tried to certify in writing “the reasons
25   why [notice to Magpie] should not be required.” Fed. R. Civ. P. 65. Thus, the Court
26   DENIES without prejudice the motion for a TRO. Dkt. # 2 at 2. Because the Court
27   denies the motion for a TRO, it also DENIES as moot Plaintiffs’ other requests for
28   ORDER – 4
                 Case 2:21-cv-01049-RAJ Document 6 Filed 08/10/21 Page 5 of 7




1    expedited discovery and an order to show cause. Id.
2           B.      Alternative Service
3           Federal Rule of Civil Procedure 4(h)(2) authorizes service of process on a foreign
4    business entity in the manner prescribed by Rule 4(f). Rio Properties, Inc. v. Rio Int’l
5    Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002). Rule 4(f) allows a foreign business entity
6    to be served in three ways:
7           (1) by any internationally agreed means of service that is reasonably
            calculated to give notice, such as those authorized by the Hague
8
            Convention on the Service Abroad of Judicial and Extrajudicial
9           Documents;
10          (2) if there is no internationally agreed means, or if an international
            agreement allows but does not specify other means, by a method that is
11          reasonably calculated to give notice:
12
                    (A) as prescribed by the foreign country’s law for service in that
13                  country in an action in its courts of general jurisdiction;

14                  (B) as the foreign authority directs in response to a letter rogatory or
                    letter of request; or
15
                    (C) unless prohibited by the foreign country’s law, by:
16
                           (i) delivering a copy of the summons and of the complaint to
17                         the individual personally; or
18
                           (ii) using any form of mail that the clerk addresses and sends
19                         to the individual and that requires a signed receipt; or
20          (3) by other means not prohibited by international agreement, as the court
            orders.
21
22   Fed. R. Civ. P. 4. “[C]ourt-directed service under Rule 4(f)(3) is as favored as service
23   available under Rule 4(f)(1) or Rule 4(f)(2).” Rio Properties, 284 F.3d at 1015 (9th Cir.
24   2002). Even if Rule 4(f)(3) applies, however, “a method of service of process must also
25   comport with constitutional notions of due process.” Id. at 1016. That means that the
26   method of service crafted by the court must be “reasonably calculated, under all the
27   circumstances, to apprise interested parties of the pendency of the action and afford them
28   ORDER – 5
               Case 2:21-cv-01049-RAJ Document 6 Filed 08/10/21 Page 6 of 7




1    an opportunity to present their objections.” Id. at 1016-17 (quoting Mullane v. Cent.
2    Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).
3           Plaintiffs seek court intervention under Rule 4(f)(3). Dkt. # 2 at 11-14. They seek
4    an order authorizing them to serve process on Magpie through email. Id. They identified
5    two email addresses associated with Magpie: “domreg@reachinternet.co.uk” and
6    “contactus@musicmagpie.co.uk.” Dkt. # 2-1 ¶¶ 2-3. Plaintiffs’ counsel obtained the
7    first address from nominet.uk, after requesting identifying information for the domain
8    “musicmagpie.co.uk.” Id. ¶ 2. Counsel obtained the second address by visiting Magpie’s
9    website and locating a “contact email address.” Id. ¶ 3.
10          Exercising its discretion, the Court decides that Plaintiffs have failed to show a
11   need for court intervention at this stage. To be sure, Plaintiffs seeking an order under
12   Rule 4(f)(3) need not demonstrate that they first attempted service under Rule 4(f)(1) or
13   (2). Rio Properties, 284 F.3d at 1014-15. But it is still within the “sound discretion” of
14   the Court to determine “when the particularities and necessities of a given case require
15   alternate service of process under Rule 4(f)(3).” Id. On this record, Plaintiffs have
16   simply failed to demonstrate that the particularities and necessities of this case require
17   Court to craft a different method of service than those set forth in Rule 4(f). For
18   example, they fail to show an “inability to serve an elusive international defendant,
19   striving to evade service of process.” Rio Properties, 284 F.3d at 1016. Though an
20   elusive international defendant may not be required for Rule 4(f)(3) to apply, there is
21   simply no evidence that this Court should exercise its discretion at this stage.
22          Even assuming arguendo that Rule 4(f)(3) is “facially permitted,” the method of
23   service must still comport with due process. On that front, Plaintiffs have also failed to
24   show that serving Magpie at the two email addresses they identified would be
25   “reasonably calculated” to apprise it of this action and afford it an opportunity to object.
26   Rio Properties, 284 F.3d at 1016-17 (quoting Mullane, 339 U.S. at 314). Plaintiffs
27   argument that due process is satisfied is brief. They simply contend that Magpie “relies
28   ORDER – 6
              Case 2:21-cv-01049-RAJ Document 6 Filed 08/10/21 Page 7 of 7




1    on its email addresses ‘domreg@reachinternet.co.uk’ to register and communicate with
2    its website services.” Dkt. # 2 at 13-14. Why that would provide adequate notice is a
3    mystery. On this record, the Court concludes that it would not.
4           Thus, the Court DENIES without prejudice Plaintiffs’ motion for alternative
5    service. Dkt. # 2 at 11-14.
6                                     V. CONCLUSION
7           For the reasons stated above, to the extent that Plaintiffs’ motion seeks a TRO and
8    alternative service under Rule 4(f)(3), the Court DENIES it without prejudice. To the
9    extent that Plaintiffs’ motion seeks an order to show cause and expedited discovery, the
10   court DENIES it as moot.
11
            DATED this 10th day of August, 2021.
12
13
14
                                                     A
                                                     The Honorable Richard A. Jones
15
                                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 7
